„reN,      7   7
                                                                                                                09/14/2021
L u   ',ksa              cia

                                                                                                            Case Number: DA 21-0343




                                                                                            FILED
                                                                                              SEP 1 4 2021
                                                                                           Bowen Greenwood
                                                                                                           Court
                                                                                         Cleric of Supreme
                                                                                            State of Montana


                               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  THE OFFICE OF THE CLERK OF SUPREME COURT
                                          HELENA, MONTANA 59620-3003

                                                  Supreme Court No.
                                                     DA 21-0343

IN RE THE MATTER OF THE ESTATE OF

ADA E. ELLIOT,                                                                       GRANT OF EXTENSION

                     Deceased.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until October 25, 2021, to prepare, file, and serve the Appellant's brief.

DATED this September 14, 2021



                                                                                 Bowen Greenwood
                                                                                 Clerk of the Supreme Court




c:            Ian Elliot, Michael Manning, Joseph Andre Soueidi




                 PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705